Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 12/4/21, Applicants amended claims 1-8, canceled no claims, and added new claim 9.  Claims 1-9 are presented for examination.

Objections
	Claim 6 is objected to because of the following informality: the fourth limitation recites “selecting an application executed during the particular period of time within the predetermined period” but the referenced “a particular period of time” in the second limitation and the references “a predetermined period” in the first limitation are not connected, rendering the antecedent basis of “the particular period of time within the predetermined period” unclear.
	Claim 9 is objected to because of the following informality: this claim recites “when a ratio of a frequency … is equal to or greater than a threshold with reference.”  Examiner did not find support in the specification defining “a threshold with reference,” thus this claim language is unclear.
	
Rejections under 35 U.S.C. 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 6, and 7 each recites “select an application executed during a particular period of time within the predetermined period and satisfying a predetermined condition.”  Examiner did not find support in the specification for selecting an application that satisfies a predetermined condition.  Thus, a person of ordinary skill in the art could not determine the metes and bounds of the claimed invention and these claims are indefinite.  Claims 2-5 and 8-9 are also rejected as they depend directly or indirectly on claims 1, 6, or 7 but do not recite subject matter that remedies the above deficiency.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Jaime et al (US 20170025152) teaches creating and distributing media clips, does not teach storing view history of content for a time period more than a day or outputting recommendation-content information when a current time falls under a time period prior than another time period (paragraphs 0008, 0049, 0083-0129 figures 6A-6B); and 
	Gibson et al (US 10,133,545) teaches storing a listener’s history of content and personalizing said content for a user based on a diversity of the stored content, does not teach storing view history of content for a time period more than a day or outputting recommendation-

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-5 and 7-8 under 35 U.S.C. 101 for reciting software per se, in view of amendments reciting a processor in claims 1 and 7, these rejections are withdrawn.  Regarding rejections of claims 1-8 under 35 U.S.C. 101 for reciting mental processes without significantly more, in view of amendments reciting unconventional steps like “storing, in a storage, view histories of contents executed during a predetermined period that is longer than a day,” Examiner believes the claims as a whole recite significantly more than the mental processes and these rejections are withdrawn.  Regarding rejections of claims 1-8 under 35 U.S.C. 102 by Carlisle, Applicant’s amendments overcome Carlisle’s teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/2/22